               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SAWUD DAVIS,                            :
                   Petitioner,          :
                                        :     1:19-cv-1158
             v.                         :
                                        :     Hon. John E. Jones III
SUPT. SCI-RETREAT, PA                   :
ATTORNEY GENERAL,                       :
               Respondents.             :

                                   ORDER

                                 July 29, 2019

      NOW THEREFORE, upon consideration of the petition for writ of habeas

corpus (Doc. 1) pursuant to 28 U.S.C. § 2254, and for the reasons set forth in the

Court’s Memorandum of the same date, it is hereby ORDERED that:

      1.     The petition for writ of habeas corpus (Doc. 1) is DISMISSED
             without prejudice. See R. GOVERNING § 2254 CASES R. 4.

      2.     The Clerk of Court is directed to NOTIFY the petitioner and CLOSE
             this case.

      3.     There is no basis for the issuance of a certificate of appealability. See
             28 U.S.C. § 2253(c).


                                        s/ John E. Jones III
                                        John E. Jones III
                                        United States District Judge
